Title: To Benjamin Franklin from Samuel Cooper, 14[–15] June 1773
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir,
Boston 14th[-15]. June. 1773.
I wrote you on the 15th. March and 23d of April last, and mention’d in these Letters, which I hope you have receiv’d, the most important Political Occurrences among us, particularly the grand Discussion, in the last Session of Assembly between the Governor and both Houses, and the great Effect it had upon the Minds of the People. I have seen high Eulogiums upon the Replies of our Council and Commons from Gentlemen of the most respectable Characters in the other Colonies, where there evidently appears an increasing Regard for this Province, and an Inclination to unite for the common Safety.
Virginia has led the Way, by proposing a Communication and Correspondence between all the Commons Houses thro the Continent. The Letter from their Committee for this Purpose was receiv’d here with no little Joy, and the Proposal agreed to in the most ready and respectful Manner. Rhode-Island, Connecticut, and N. Hampshire have already chosen Committees, so that all N. England is now united with Virginia in this salutary Plan, and the Accession of most if not all the other Colonies is not doubted. This opens a most agreable Prospect to the Friends of our common Rights.
In my last I mention’d to you my having had a Sight of some Letters that had been sent to the Speaker, with Leave to communicate them to me and some others in Confidence. I soon apprehended from the Nature of the Contents, and the Number of Persons to whom they were directed to be shewn, that they could not long remain secret. However, I have preserv’d inviolate the Trust reposed in me. Some, not named by you as Confidents, had Hints from London that such Letters were come, or on their Way to us, and began to suspect they were concealed in Favor of the Writers. The Secret was kept till the Meeting of the General Court, when so many Members had obtain’d such general Intimations of it as to render them extremely inquisitive and sollicitous. At last it was thought best to communicate them, to the House with the Restrictions that accompanied them here. The House could not act upon them with these Restrictions; but the Substance of them was now known ev’ry where, and the Alarm given. Soon after Copies of them were brought into the House, said to have come from England by the last Ships. Many Members scrupled to act upon these Copies while they were under such public Engagements to the unknown Proprietor of the Originals. As the Matter was now so publick, and the Restrictions could answer no good End, no View of the Sender, but on the contrary might prevent in a great Measure a proper Improvement of the Letters for the public Benefit, and for weakning the Influence and Power of the Writers and their Friends it was judg’d most expedient by the Gentlemen to whom they were first shewn to allow the House such an Use of the Originals, as they might think necessary to found their Proceedings for the common Safety. By whom, and to whom they were sent is still a Secret, known only to three Persons here, and may still remain so, if you desire it. I forgot to mention that upon the first Appearance of the Letters in the House they voted by a Majority of 101 to 5, that the Design and Tendency of them was to subvert the Constitution and introduce arbitrary Powr. Nothing could have been more seasonable than the Arrival of these Letters. They have had great Effect: they make deep Impressions wherever they are known. They strip the Mask from the Authors who under the Profession of Friendship to their Country have been endeavoring to build up themselves and their Families upon it’s Ruins. They and their Adherents are shock’d and dismay’d. The Confidence reposed in them by many is annihilated; and Administration must soon see the Necessity of putting the Provincial Pow’r of the Crown into other Hands. This is at present almost the Universal Sentiment. The House have this Day sent up the Letters to the Board which I believe will concur with them in the Substance and Spirit of their Proceedings.

We are highly indebted to our Friends in London, and to you Sir in particular, for so important a Communication, and hope while it supports the Cause of Truth and Justice, and promotes the Deliverance of this abused and oppressed Country, it will be attended with no Disadvantage to them. The Inconveniences that may arise accidentally from such generous Interpositions, are abundantly compensated by the Reflection that they tend to the Security and Happiness of Millions. I trust, however, that Nothing of this Kind will occur to disturb the agreable Feelings of those, who in this Instance, have done such extensive Good. I write in great Hast not having had early Notice of this Opportunity and am with great Esteem and Affection &c. Your &c
S. Cooper
